ABERNATHY, Judge
(concurring):
In deciding this case, I find it unnecessary to reach the questions whether appellant’s absences were “lengthy” or “minor,” or whether his record, together with the offenses, supports the sentence imposed. I cannot affirm a bad-conduct discharge, the imposition of which was premised upon the notion that not guilty pleas are akin to matters in aggravation. Therefore, I join in setting aside the bad-conduct discharge and affirming the findings and remainder of the sentence.
KERCHEVAL, Judge, joins in the concurrence.